PER CURIAM:
Lenzie Lee Murray, Jr., appeals the district court’s orders denying his motion for return of property pursuant to Fed. R.Crim.P. 41(e) and motion to reconsider. We have reviewed the record and the district court’s opinions and find no reversible *937error. Accordingly, we affirm on the reasoning of the district court. See Murray v. United States, No. CA-01-2188-AMD (D. Md. filed Feb. 13, 2002 & entered Feb. 14, 2002; filed Feb. 19, 2002 & entered Feb. 20, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.